Citation Nr: 0024381	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-10 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation in the amount of $2,137.67, to include the issue 
of validity of the debt.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from July 1964 until 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1997 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  


FINDINGS OF FACT

1.  In December 1994 VA held that the veteran was entitled to 
a total rating based on individual unemployability due to 
service connected disability.  Entitlement to Chapter 35 
benefits was conceded; the record reflects that the veteran 
had a son, [redacted], who was born in May 1975.

2.  VA sent the veteran a letter in January 1995 informing 
him of the December 1994 rating and of his children's 
eligibility for Dependents Educational Assistance (DEA or 
Chapter 35 benefits).

3.  Later in January 1995, VA received information from 
Eastern New Mexico University which verified that the 
veteran's son, [redacted], was enrolled as a full-time student 
beginning January 17, 1995.

4.  By an award dated in February 1995, VA increased the 
veteran's compensation award from $1,823 to $1,991 as of 
February 1, 1995, based upon [redacted]'s school attendance.

5.  In March 1995, VA received an application for Chapter 35 
benefits which had been completed by the veteran on behalf of 
his son, [redacted].

6.  By an award dated in March 1995, VA awarded the veteran's 
son, [redacted], Chapter 35 benefits effective January 17, 1995; 
the record reflects that [redacted] continued to receive Chapter 
35 benefits through July 1999.

7.  In September 1997, VA adjusted the veteran's award of 
compensation to terminate additional benefits for [redacted] 
effective from December 1, 1996, thereby creating the 
$2,137.67 overpayment at issue.

8.  The overpayment was made by reason of an erroneous award 
based solely on administrative error.


CONCLUSION OF LAW

The $2,137.67 overpayment of compensation benefits is an 
invalid indebtedness.  38 U.S.C.A. §§ 5112(b)(10) (West 
1991); 38 C.F.R. §§ 3.500(b)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations.  Pursuant to 38 U.S.C.A. § 
5112(a), "[e]xcept as otherwise provided in this section, the 
effective date of a reduction or discontinuance of 
compensation . . . shall be fixed in accordance with the 
facts found."  Section 5112(b)(10) provides otherwise, as 
follows: 

(b) The effective date of a reduction or 
discontinuance of compensation . . . 

(10) by reason of an erroneous award 
based solely on administrative error 
or error in judgment shall be the 
date of last payment.

38 U.S.C.A. § 5112(b)(10); see 38 C.F.R. § 3.500(b)(2) (1999) 
(effective date of reduction of VA benefits is "date of last 
payment on an erroneous award based solely on administrative 
error or error in judgment").

Compensation may not be authorized after a child has elected 
to receive educational assistance under 38 U.S.C. chapter 35 
(see § 3.707 and § 21.3023 of this chapter).  38 C.F.R. 
§ 3.667(f)(1) (1999).  The conditions applicable to the bar 
to payment of compensation for a child concurrently with 
educational assistance allowance under 38 U.S.C. chapter 35 
are set forth in § 21.3023 of this chapter.  38 C.F.R. 
§ 3.707 (1999).  A child who is eligible for educational 
assistance and who is also eligible for compensation based on 
school attendance must elect whether he or she will receive 
educational assistance or compensation.  An election of 
educational assistance either before or after the age of 18 
years is a bar to subsequent payment of increased rates or 
additional amounts of compensation on account of the child 
based on school attendance on or after the age of 18 years.  
38 C.F.R. § 21.3023 (1999).  

There shall be no recovery of payments or overpayments of any 
benefits under any of the laws administered by the Secretary 
whenever the Secretary determines that recovery would be 
against equity and good conscience.  38 U.S.C.A. § 5301 (a) 
(West 1991).


Factual Background.  An award dated in March 1994 reflects 
that the veteran was paid VA compensation for disabilities 
rated as 70 percent disabling and that the award included 
additional benefits for 2 children, a daughter born in June 
1976 and a son, [redacted], born in May 1975.  In a statement 
dated in May 1994, the veteran requested that appropriate 
action be taken to adjust his award to reflect that his 
daughter was married on April [redacted] 1994.  By a letter dated in 
August 1994, the veteran reported that his son, [redacted], no 
longer attended school.

In a December 1994 rating action the RO granted the veteran a 
total rating based on unemployability and conceded 
entitlement to Chapter 35 benefits.  The RO sent the veteran 
a letter in January 1995 which informed him that his 
disability compensation had been increased.  The amount of 
the award was for a veteran with no dependents.  The letter 
also informed the veteran that his children between the ages 
of 18 and 26 were eligible for Chapter 35 benefits.  A VA 
Form 22-73-3 was enclosed which explained the benefit and the 
factors that limit entitlement.  The letter stated that the 
veteran should complete and enclose application VA Form 22-
5490 and return it to the RO to claim the benefit.  At the 
bottom of the letter the following enclosures were noted:  VA 
Form 22-73-3, VA Form 22-5490, VA Form 21-6796 and VA form 
4107.  

VA Form 22-73-3 is a VA pamphlet entitled Summary of 
Educational Benefits.  A copy is included in the claims 
folder.  On page 7 and 9 it states the following:

A son or daughter, eligible for pension, 
compensation, compensation or DIC based 
on school attendance, must elect which 
benefit to receive.  An election of 
educational assistance is a bar to 
further payment of pension, compensation 
or DIC after the age of 18.  

The instructions which were attached to the application for 
Chapter 35 benefits, VA Form 22-5490, contained an item 
entitled "ELECTION BY SON OR DAUGHTER" and included the 
following language:

An election of Chapter 35 educational 
benefits is final and cannot be changed.  
This means that further payments of 
compensation, pension, or dependency and 
indemnity compensation based on school 
attendance after your 18th birthday are 
prohibited once you cash your first 
benefit check under this chapter.

The application for Chapter 35 benefits contains a section 
entitled "PART VII - ELECTION (SON OR DAUGHTER ONLY) which 
contains the following language:

IMPORTANT - The commencement of a program 
of education or special restorative 
training under Chapter 35 will generally 
prohibit future payments of compensation, 
pension, or dependence and indemnity 
compensation which might otherwise be 
payable as a result of your school 
attendance.

Following this paragraph in the Chapter 35 application is a 
section where the son or daughter certifies that he or she 
understands the effects of an election of Chapter 35 benefits 
and provides a specific date for the election.

The RO received a Request for Approval of School Attendance, 
VA Form 21-674, for the veteran's son, [redacted], in January 
1995.  Also received was a letter from Eastern New Mexico 
University which verified that [redacted] was enrolled as a full-
time student beginning January 17, 1995.

By an award dated in February 1995 VA increased the veteran's 
compensation award from $1,823 to $1,991 as of February 1, 
1995, based upon [redacted]'s school attendance.  The veteran was 
told that any change in the number or status of his 
dependents must be reported immediately and that his failure 
to quickly tell VA of a dependency change would result in an 
overpayment which must be repaid.

Documents dated in March 1995 reflects that all VA education 
claims are processed at the RO in Muskogee, Oklahoma, and 
that the veteran's claims folder was transferred from the RO 
in Albuquerque, New Mexico, to the Muskogee RO for processing 
of an educational benefits claim.

By a letter dated in April 1997, the RO in Albuquerque 
advised the veteran of a proposal to reduce his compensation 
payments because a review of his claims file showed that his 
son [redacted] was receiving Chapter 35 benefits for education 
and that VA can not pay him (the veteran) benefits for [redacted] 
at the same time he ([redacted]) was receiving Chapter 35 
benefits.  VA thereafter adjusted the veteran's award of 
compensation thereby creating the $2,137.67 overpayment at 
issue.

The veteran requested a waiver of the overpayment in October 
1997.  He stated that the VA made the error in not notifying 
him of the reduction due to his child turning 18 years.  He 
stated that he was never informed by VA that he had to tell 
them when [redacted] was 18 years old.  He wrote that he could 
not afford to pay back the debt.  He wrote that he did not 
feel he should have to pay for the mistakes or omissions by 
VA.

In a decision dated in October 1997, the RO Committee on 
Waivers and Compromises denied his request for a waiver.  The 
Committee found the veteran was "at no fault for the 
creation of this debt, because he was unaware that he could 
not be entitled to compensation benefits for his son at the 
same time [redacted] was receiving the Chapter 35 education 
benefit."  Although the creation of the debt was through no 
fault of the veteran, the Committee found that the debt 
should be repaid because it would result in nonentitled gain 
to the veteran and would not be an undue financial hardship 
for the veteran to repay the debt.  

The veteran appeared and testified at a hearing before a 
Hearing Officer at the RO in August 1998.  He stated that he 
had been in contact with both the RO and the Muskogee office 
and it had never been explained to him that he could not 
received additional benefits for his son if his son was 
receiving Chapter 35 benefits.  He stated that it was VA that 
told him to get his son school benefits.

At the hearing the veteran submitted a second Financial 
Status Report.  He calculated that he had $2,637 in monthly 
income, and $2,502 in expenses each month.  

The veteran's representative in April 1999 asserted that the 
creation of the debt was the fault of VA.  He contended that 
the veteran's total income was derived from disability 
payments from the government.  He asserted that making the 
veteran make ends meet on less than the minimum set by the 
government was ironic and unjust.  

In June 1999 the Board remanded the veteran's claim to the 
RO.  The RO was ordered to consider the issue of sole 
administrative error and to associate the Chapter 35 file and 
any enclosures with the January 1995 letter with the claims 
folder.  The RO associated the materials requested by the 
Board and returned the claim to the Board.  

Information added to the claims folder after the Board's 
Remand of June 1999 includes a copy of an application for 
Chapter 35 benefits, VA Form 22-5490, which was received in 
March 1995.  Part VII - Election (Son or Daughter Only) was 
not completed and the veteran's son did not sign the form.  
The veteran signed the form.  Education awards reflect that 
[redacted] was initially awarded Chapter 35 benefits effective 
January 17, 1995, and that Chapter 35 benefits were paid to 
[redacted] through July 1999.  These records also include a copy 
of an undated ROUTING AND TRANSMITTAL SLIP from the Muskogee 
RO to the Albuquerque RO which includes the following 
remarks:

          ATTENTION-ADJUDICATOR!!!

Attached is a copy of original DEA award.  
Please review claims file and make any 
necessary adjustments.  If no adjustments 
need to be made, please file copies 
attached in claims file.


Analysis.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the issue of the validity of a 
debt is a threshold determination which must be made prior to 
a decision on a request for waiver of the indebtedness.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also 
VAOPGCPREC 6-98.  The veteran has asserted that VA is solely 
at fault in the creation of the debt.

Pursuant to 38 U.S.C.A. § 5112(b)(10) and 38 C.F.R. 
§ 3.500(b)(2), when an overpayment has been made "by reason 
of an erroneous award based solely on administrative error", 
the reduction of that award cannot be made retroactive to 
form an overpayment debt owed to VA from the recipient of the 
erroneous award. 

The first question to be addressed is the validity of the 
debt.  The veteran has not questioned the amount of the debt, 
he and his representative have only asserted that the debt is 
invalid because it was created solely due to VA 
administrative error.  

The RO found that the veteran was "at no fault for the 
creation of this debt, because he was unaware that he could 
not be entitled to compensation benefits for his son at the 
same time [redacted] was receiving the Chapter 35 education 
benefit."  The RO has ruled out any fault on the part of the 
veteran as to the erroneous award, to include any act of 
commission or omission by the veteran or with his knowledge.  
See 38 C.F.R. § 3.500(b)(1).

The facts in this case demonstrate that the veteran did not 
have knowledge that the award of additional compensation 
based on his son's school attendance was erroneous once his 
son began to receive Chapter 35 benefits.  Although the 
pamphlet and application form stated that his son could not 
receive both compensation and Chapter 35 benefits based upon 
his status as a student, the veteran clearly had no knowledge 
of that he was not entitled to additional compensation for 
his son while his son was also in receipt of Chapter 35 
benefits.  When he filed his request for a waiver he 
indicated that he did not know his benefits would be reduced 
when his son was 18.  Clearly the veteran did not understand 
or have knowledge that his benefits should have been reduced 
when his son began receiving Chapter 35 benefits.  Even after 
the RO notified him of the overpayment he did not understand 
the reason for the overpayment.

VA was clearly aware that the veteran's son was attending 
college and was in receipt of Chapter 35 benefits, yet 
continued to pay the veteran additional compensation based on 
his son's school status.  The Board has carefully reviewed 
the information provided the veteran and his son, and finds 
that the veteran was not expressly informed that he was not 
entitled to additional compensation based upon his son's 
status as a student once his son began to receive Chapter 35 
benefits.  The application form, in a section expressly 
directed to the son or daughter ONLY, stated that the 
commencement of a program of education under Chapter 35 
"will generally prohibit future payments of compensation 
which might otherwise be payable as a result of your school 
attendance."  (Emphasis added.)  The veteran was never 
expressly informed of the prohibition of receiving additional 
compensation for a child who was in receipt of Chapter 35 
benefits.  The veteran was not instructed to take any action 
whatsoever when his son began to receive Chapter 35 benefits.  
The veteran clearly communicated with the RO truthfully.  He 
did not commit any act which led to the erroneous award.  The 
application for Chapter 35 benefits was notice of the 
election of Chapter 35 benefits by his son and demonstrates 
that VA had notice of the election of Chapter 35 benefits.  
The response of the veteran on his request for waiver 
indicates ignorance of the cause of the overpayment.  Based 
on the facts of the case the Board is unable to identify any 
evidence or statement of the veteran that would indicate that 
he knowingly accepted additional compensation to which he 
knew he was not entitled.

The RO has acknowledged that error by VA was the cause of the 
overpayment in this case.  The RO's finding that the 
erroneous award was based solely on VA error mandates that 
the effective date of reduction of the erroneous VA award be 
the date of last payment.  Hence, since the overpayment was 
made "by reason of an erroneous award based solely on 
administrative error", the reduction of that award cannot be 
made retroactive to form an overpayment debt owed to VA from 
the recipient of the erroneous award.  Accordingly, there is 
no basis in law for the RO's conclusion that the overpayment 
was validly created.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. 
§ 3.500(b)(2).

In conclusion, the Board finds that the erroneous award of 
additional benefits was solely the result of VA 
administrative error, and in effect, void ab initio.  The 
$2,137.67 overpayment of compensation was improperly created 
and therefore it may not be assessed against the veteran.  
Thus, the issue of the veteran's entitlement to waiver of 
recovery of the overpayment has been rendered moot.


ORDER

Because the $2,137.67 indebtedness of compensation benefits 
was improperly created, the benefit sought on appeal is 
granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

